UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2109


REGINALD EVANS,

             Plaintiff – Appellant,

             v.

LAND STAR TRANSPORTATION LOGISTIC, INC.,

             Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:15-cv-03521-JFA)


Submitted: February 16, 2017                                      Decided: June 8, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Evans, Appellant Pro Se. Robert D. Moseley, Jr., SMITH MOORE
LEATHERWOOD, LLP, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Evans appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing his civil action for discovery violations, see Fed. R.

Civ. P. 37(b), and the order denying his Fed. R. Civ. P. 59(e) motion. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Evans v. Land Star Transp. Logistic, Inc., No. 0:15-cv-03521-JFA

(D.S.C. Aug. 17, 2016; Sept. 20, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2